340 S.W.3d 347 (2011)
Belle WILSON, et al.. Appellants,
v.
Jay MOHN, et al.. Respondents.
No. WD 72108.
Missouri Court of Appeals, Western District.
April 26, 2011.
Basil L. North, Jr., Lee's Summit, MO, for Appellants.
W. James Foland and Amy L. Coopman, Kansas City, MO, for Respondents.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and W. BRENT POWELL, Special Judge.

Order
PER CURIAM:
Appellants Belle Wilson and Shareen Vickers appeal from the judgment of the Circuit Court of Jackson County, Missouri ("trial court") entered in favor of defendants Jay Mohn and Gordman's, Inc., following a jury trial on Wilson's and Vickers's claims of false imprisonment and offensive contact. On appeal, Wilson and Vickers allege that the trial court erred in admitting a videotape into evidence over their lawyer's objection as to *348 its foundation. We affirm the judgment of the trial court. Rule 84.16(b).